Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/248,827 filed on 02/09/2021. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. REPUBLIC OF KOREA 10-2020-0016644 filed on 02/11/2020, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 02/09/21 and 07/30/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190103954 A1; hereinafter “Lee”).

Regarding claim 1, Lee discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message configuring a dormant bandwidth part (BWP) for a secondary cell (SCell) of a cell group, the RRC message including first information on a BWP identifier (ID) of the dormant BWP for the SCell, second information on a state of the SCell, and third information on a first active downlink BWP for the SCell ([0088] BWP configuration may be included as part of SCell configuration provided by the base station 105-a to the UE 115-a, as the BWP may associate with the SCell; [0089] for an SCell configured with one or more BWPs, a default BWP may be a dormant or zero BWP, e.g., a BWP with null attributes including zero bandwidth. In some examples, the zero BWP may be implicitly configured for each SCell, and may be associated with BWP identifier (ID) of zero…. Each of the BWPs of the SCell may be associated with a respective BWP ID field (e.g., BWP code point); [0093] each entry in the table has a combination of activated and deactivated BWPs… the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; thus, the table of BWPs, configured via RRC signaling, contains first information (initial BWP ID of dormant BWP), second information (a state of the SCell indicated by the table containing activated and deactivated BWPs), and third information (first active downlink BWP) because all activated and deactivated BWPs are included in the table.);
performing a channel state information (CSI) measurement for the dormant BWP, in case that the first active downlink BWP for the SCell is indicated as the dormant BWP ([0088] Even when the zero BWP is switched on (e.g., the zero BWP ID field is indicated as activated), the SCell may remain available for the UE 115 to perform channel measurements.); and 
transmitting, to the base station, a CSI report based on the CSI measurement for the dormant BWP ([0097] The UE 115 may perform BWP measurements 320 for each of the activated BWPs 310, and may provide a measurement report to the base station.).  
Although Lee does not explicitly disclose “identifying whether the state of the SCell is indicated as an activated state based on the second information; identifying whether the first active downlink BWP for the SCell is indicated as the dormant BWP based on the first information and the third information, in case that the state of the SCell is indicated as the activated state”, these are simply design implementation choices that can be easily selected by a person of ordinary skill in the art based on the above teachings from Lee, because whether the state of the SCell is indicated as an activated state and whether the first active downlink BWP for the SCell is indicated as the dormant BWP can be identified based on the received table indicating active BWP being the dormant BWP. 

Regarding claim 2, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses a BWP timer to indicate BWP active period ([0089] for an SCell configured with one or more BWPs, a default BWP may be a dormant or zero BWP; [0097] the activation of the other BWPs 310 may initiate a timer (= BWP inactivity timer) that corresponds to the BWP time period 335, and the other BWPs 310 may be automatically deactivated at the expiration 340 of the BWP time period 335; [0102] the SCells 410 may be deactivated within the second DRX cycle 415-b based on a timer expiration.).  
Although Lee does not explicitly disclose stopping a BWP inactivity timer, in case that the first active downlink BWP for the SCell is indicated as the dormant BWP, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from Lee.

Regarding claim 3, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses wherein the RRC message further includes a first SCell group ID to which the SCell belongs for a dormancy related physical downlink control channel (PDCCH) within active time, a second BWP ID for a downlink BWP to be activated based on the dormancy related PDCCH within active time, second SCell group ID to which the SCell belongs for a dormancy related PDCCH outside active time, and a third BWP ID for a downlink BWP to be activated based on the dormancy related PDCCH outside active time ([0089] Each of the BWPs of the SCell may be associated with a respective BWP ID field (e.g., BWP code point); [0093] each entry in the table has a combination of activated and deactivated BWPs… the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; [0091] An array of BWP ID fields (= BWP IDs for a group of Scells represented by an Scell group ID) may be set or cleared in accordance with the desired activation/deactivation state of respective SCells as indicated in the group DCI; [0097] and Fig. 3: a first DCI 315-a may indicate that each of BWP-a 310-a, BWP-b 310-c, and BWP-c 310-c are to be activated (within the BWP time period or active time); [0098] and fig. 3: another DCI 315-b without a grant may indicate only BWP-a 310-a and BWP-b 310-b are activated (outside of the BWP time period or active time); a subsequent DCI 315-c (for receiving dormancy related PDCCH via default BWP 305 or dormant BWP outside active time) without a grant may be transmitted by the base station 105; ); each PDCCH carrying the DCI may be dormancy related.).

Regarding claim 4, Lee discloses the limitations of claim 3 as set forth, and Lee further discloses wherein the dormant BWP for the SCell is switched to the downlink BWP of the second BWP ID, in case that the dormancy related PDCCH within active time is received, and 
wherein the dormant BWP for the SCell is switched to the downlink BWP of the third BWP ID, in case that the dormancy related PDCCH outside active time is received ([0090] For switching the active BWP on the PCell, a scheduling DCI (containing target ID) may be used. The SCell may be activated if the active BWP is switched to a BWP (which is configured for the SCell) other than the zero BWP; [0096] The default BWP 305 may be used to transmit, for example, PDCCH transmission such as DCI that may be used to control activation, deactivation, and switching of the other BWPs 310; ; [0097] and Fig. 3: a first DCI 315-a may indicate that each of BWP-a 310-a, BWP-b 310-c, and BWP-c 310-c are to be activated (within the BWP time period or active time); [0098] and Fig. 3: DCI 315-c (for receiving dormancy related PDCCH via default BWP 305 or dormant BWP outside active time) without a grant may be transmitted by the base station 105 and received at the UE 115.).  

Regarding claim 5, Lee discloses the limitations of claim 3 as set forth, and Lee further discloses receiving, from the base station, a PDCCH including fourth information on a resource allocation type and fifth information on a frequency domain resource assignment; and identifying a bitmap included in the PDCCH as indicating a dormancy for the SCell based on the fourth information and the fifth information, wherein the dormant BWP for the SCell is switched to the downlink BWP of the second BWP ID, in case that a bit corresponding to the SCell in the bitmap indicates to leave the dormant BWP ([0042] the base station may indicate to the UE to activate, deactivate, or switch BWPs via L1 signaling (e.g., a DCI with grant) or a medium access control (MAC) control element (CE) transmitted over physical control shared data channel; [0096] The default BWP 305 may be used to transmit, for example, PDCCH transmission such as DCI that may be used to control activation, deactivation, and switching of the other BWPs 310; [0108] and Fig. 5: the DCI may include a bitmap that indicates which BWPs are activated and deactivated; DCI with grant carried in PDCCH indicates resource allocation. DCI also includes a bitmap for switching BWP).  

Claims 6-10 are rejected on the same grounds set forth in the rejection of claims 1-5, respectively. Claims 6-10 recite similar features as in claims 1-5, respectively, from the perspective of an apparatus for a terminal. Lee further discloses a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claims 11-15 are rejected following the same rationale as set forth in the rejection of claims 1-5, respectively. Claims 11-15 recite corresponding features to those in claims 1-5, respectively, from the perspective of a method for a base station.

Claims 16-20 are rejected on the same grounds set forth in the rejection of claims 11-15, respectively. Claims 16-200 recite similar features as in claims 11-15, respectively, from the perspective of an apparatus for a base station. Lee further discloses a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
3GPP R1-1907306 (Qualcomm Incorporated, 3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019) – DCI including a bitmap associated with a BWP activation of the Scell.
He et al. (US 20190254110 A1) – DCI formats for indicating the BWP switching for the SCell.
Ericsson (3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; R1-1907333) – Periodic CSI reporting on RRC configured activated Scells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471